Citation Nr: 1328414	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  09-40 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
left knee chondromalacia.

3.  Entitlement to a total disability rating for 
compensation purposes based on individual unemployability.   


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to May 
1978.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  This case was remanded by the Board in February 
2012 and February 2013 for additional development.

This appeal is again remanded to the RO via the Appeals 
Management Center in Washington, DC.


REMAND

After having carefully considered the matter, and for 
reasons expressed immediately below, the Board finds that 
the claims on appeal must again be remanded for further 
development.

I.  Low Back

This issue was remanded by the Board in February 2013 in 
order to obtain further opinion as to the etiology of the 
Veteran's low back disorder.  The Board determined that a 
March 2011 VA spine examination report was inadequate as the 
examiner provided conflicting statements as to the etiology 
of the Veteran's low back disorder (diagnosed as 
degenerative disc disease).  Also, the examiner did not 
address the Veteran's contentions of experiencing low back 
pain while he carried radio and other gear during active 
service, as well as his reports of experiencing chronic back 
pain ever since military service.  In requesting another VA 
examination, the Board specifically directed the examiner to 
address all the evidence of record, to include an April 1978 
service treatment record documenting back pain, as well as 
the Veteran's lay statements.  

In response to the Board's remand, a VA examination was 
conducted in April 2013. Unfortunately, a review of the 
examination report demonstrates that it is not responsive to 
the Board's February 2013 remand directions.  The examiner 
opined that it is "less likely as not" that the Veteran's 
back condition is related to events associated with his 
military activity and more likely as not due to his weight 
and  a life of hard physical labor.  With regard to a 
rationale, the examiner noted that there was no evidence of 
chronicity and that the Veteran had no back complaints on 
his separation medical checkout in 1978.  

The examination report did not include any reference to the 
April 1978 service treatment record documenting back pain or 
any reference to the Veteran's lay statements.  The Board 
finds the examiner who conducted the April 2013 VA 
examination must address this evidence and indicate whether 
it changes the etiology of the opinion provided. 

Compliance with remand instructions is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance. Because the Board's remand 
instructions have not been complied with, the case must be 
remanded so that this may be accomplished. 

II.  Left Knee

As noted in the previous remand, the Veteran sought an 
increased rating for his service-connected left knee 
chondromalacia in October 2008.  In October 2009, the RO 
granted a 10 percent evaluation for the left knee disorder, 
effective October 10, 2008.  

Subsequently, in a November 2012 rating decision, the RO 
granted service connection for arthritis of the left knee, 
and assigned a separate 10 percent evaluation, effective 
February 27, 2012.  The Veteran has not disagreed with this 
decision, and therefore, this issue is not before the Board.  
However, the Veteran is seeking a higher evaluation for his 
service-connected left knee chondromalacia.

A February 2012 VA examination report showed that while the 
VA examiner noted that the Veteran had instability of  the 
left knee, the examiner did not comment as to whether the 
instability was slight, moderate or severe.  Accordingly, 
the Board remanded the claim in February 2013 for further VA 
examination of the left knee.  

The report of an April 2013 VA examination of the left knee 
indicated no instability or x-ray evidence of subluxation.  
The examiner did not provide any further comment as the 
discrepancy between the current findings with that of the 
February 2012 examination report.  Given the conflicting 
evidence of record, the Board finds that the issue of 
entitlement to an evaluation in excess of 10 percent for 
left knee chondromalacia must be remanded for a medical 
opinion to determine whether, at any point during the 
applicable time period, the Veteran had instability or 
subluxation of the left knee joint. 
  
III. TDIU

The Board finds that the issue of entitlement to a total 
rating based on individual unemployability (TDIU) is 
inextricably intertwined with the service connection and 
increased rating claims being remanded herein and, thus, 
must be remanded for contemporaneous adjudication.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be 
taken by the RO with respect to the claim; 
and (d) that he is ultimately responsible 
for providing the evidence.  The Veteran 
and his representative must then be given 
an opportunity to respond. 

2.  The examiner who conducted the April 
2013 VA spine examination must prepare an 
addendum.  The claims file and all records 
on Virtual VA must be made available to 
the examiner, and the examiner must 
specify in the examination report that the 
claims file and Virtual VA records have 
been reviewed.  The examiner must specify 
the dates encompassed by the Virtual VA 
records that were reviewed.  Thereafter, 
the examiner must address the following:

a)  The examiner must review the April 
1978 service treatment record documenting 
back pain and also acknowledge the 
Veteran's lay assertions of continuity of 
low back pain symptomatology and determine 
if this evidence changes the previously 
supplied opinion regarding the etiology of 
the low back disorder. 

If the examiner determines that an 
additional examination and/or diagnostic 
testing are necessary, this must be 
accomplished.  A report must be prepared 
and associated with the evidence of 
record.  The examiner must provide clear 
and thorough rationale for all conclusions 
with references to the evidence of record 
and must provide a discussion of the facts 
and medical principles involved.  If the 
examiner cannot provide a requested 
opinion without resorting to speculation, 
it must be so stated, and the examiner 
must provide the reasons why an opinion 
would require speculation.  The examiner 
must indicate whether there was any 
further need for information or testing 
necessary to make a determination.  
Additionally, the examiner must indicate 
whether any opinion could not be rendered 
due to limitations of knowledge in the 
medical community at large and not those 
of the particular examiner. 

If the examiner who conducted the April 
2013 spine examination is unavailable or 
unable to provide an addendum to the 
previous opinion, an examiner with 
appropriate expertise must review the 
claims file and all records on Virtual VA, 
and the examiner must specify in the 
examination report that the claims file 
and Virtual VA records have been reviewed.  
The examiner must specify the dates 
encompassed by the Virtual VA records that 
were reviewed.  After a review of the 
evidence of record, the examiner must 
provide the medical opinions directed by 
this Remand.

3.  The Veteran must be afforded a VA 
joints examination to determine the nature 
and severity of his service-connected left 
knee chondromalacia.  The claims file and 
all records on Virtual VA must be made 
available to the examiner, and the 
examiner must specify in the examination 
report that the claims file and Virtual VA 
records have been reviewed.  All pertinent 
symptomatology and findings must be 
reported in detail.  All indicated testing 
must be conducted.  The examiner must 
indicate whether the left knee 
chondromalacia is manifested by recurrent 
subluxation or lateral instability and if 
so, whether these symptoms are slight, 
moderate, or severe.  

The examiner is also requested to review 
the record, to include the February 2012 
and April 2013 examination reports, and 
opine whether the Veteran has, at any 
point during the appeal period, had 
recurrent subluxation or lateral 
instability of the left knee joint.  If 
the examiner finds evidence of lateral 
instability or subluxation, the examiner 
should indicate during what periods of 
times the Veteran experienced lateral 
instability and/or subluxation and whether 
these symptoms were slight, moderate, or 
severe.  In rendering this opinion, the 
examiner is requested to reconcile the 
conflicting evidence of record outlined 
above.   The report must be typed.
 
4.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examinations and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include a denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2013).  In the event that 
the Veteran does not report for a 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable. 

5.  The examination reports must be 
reviewed to ensure they are in complete 
compliance with the directives of this 
remand.  If a report is deficient in any 
manner, the RO must implement corrective 
procedures. 

6.  After completing the above actions, 
and any additional development deemed 
necessary, the RO must readjudicate the 
Veteran's claims on appeal.  Upon the 
adjudication of TDIU, if the RO finds that 
the Veteran does not meet the rating 
criteria under 38 C.F.R. § 4.16(a) (2013), 
but his service-connected disabilities 
prevent him from following a substantially 
gainful occupation, the RO must refer the 
appeal to the Chief Benefits Director or 
the Director, Compensation and Pension 
Service, for extraschedular consideration.  
If any benefit on appeal remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review. 

No action is required by the Veteran until he receives 
further notice; however, the Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

